Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest
                        Illinois Official Reports                         to the accuracy
                                                                          and integrity of
                                                                          this document
                                Appellate Court                           Date: 2021.02.01
                                                                          15:28:01 -06'00'



                  People v. Manning, 2020 IL App (2d) 180042



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             PATRICK MANNING, Defendant-Appellant.



District & No.      Second District
                    No. 2-18-0042



Filed               July 16, 2020



Decision Under      Appeal from the Circuit Court of Du Page County, No. 15-CF-595;
Review              the Hon. John J. Kinsella, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd, Thomas A. Lilien, and Jessica Wynne Arizo, of State
Appeal              Appellate Defender’s Office, of Elgin, for appellant.

                    Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman
                    and Amy M. Watroba, Assistant State’s Attorneys, of counsel), for the
                    People.



Panel               JUSTICE SCHOSTOK delivered the judgment of the court, with
                    opinion.
                    Presiding Justice Birkett and Justice Hutchinson concurred in the
                    judgment and opinion.
                                              OPINION

¶1        Following a trial before a six-person jury, defendant, Patrick Manning, was convicted of
     residential burglary (720 ILCS 5/19-3(a) (West 2014)). He appeals, contending that (1) the
     trial court should have instructed the jury on the lesser included offense of criminal trespass to
     residence, and (2) he did not knowingly waive his right to a 12-person jury. We disagree and
     affirm.

¶2                                         I. BACKGROUND
¶3       Defendant was charged with residential burglary. The indictment alleged that on March 6,
     2015, defendant, “without authority, knowingly entered the dwelling place of Deborah Lyons
     *** with the intent to commit therein a theft.”
¶4       The day before trial, the following colloquy occurred:
                 “THE COURT: Okay. We have motions in limine filed by both sides in anticipation
             of a trial. We are going to start jury selection tomorrow morning. You indicated a jury
             of six; is that correct?
                 MR. ARD [(DEFENSE COUNSEL)]: Yes, Judge.
                 THE COURT: Is that correct, Mr. Manning?
                 THE DEFENDANT: Yes, sir.”
¶5       The first witness, Michael Padecky, testified that on March 6, 2015, he lived with his wife,
     Blanche; stepdaughter, Abigail Kelly; and mother-in-law, Deborah Lyons. Around noon, he
     was home with Kelly, Lyons having left about 10 minutes earlier. Padecky was changing
     clothes in his bedroom when he heard pounding from near the back door. He thought Kelly
     was making the noise, so he went into the hall and asked her what was going on. She said that
     she did not make the noise.
¶6       Padecky went into the kitchen and saw a man he identified as defendant standing in the
     kitchen. Padecky did not recognize defendant and did not invite him in. He asked him what he
     was doing in his house. Defendant said, “ ‘[D]oes Craig live here; Craig owes me money.’ ”
     Padecky replied that Craig did not live there and that defendant needed to leave. Defendant
     turned and ran out. Padecky noticed that the back-door lock and doorjamb were broken and
     the door was “kicked in.” He had used that door earlier in the day and did not notice any
     damage.
¶7       Kelly largely corroborated Padecky’s testimony. She added that the man, whom she could
     not identify, wore a black Advocate Healthcare jacket similar to one that her grandmother had.
¶8       Lyons testified that she left the house shortly before noon. About 10 minutes later, Padecky
     called and said that someone had broken into the house. She returned to find damage to the
     back door that had not been there when she left. The only “Craig” she knew was a man who
     had dated her sister about 25 years ago.
¶9       The State played portions of recordings of calls defendant made from jail. Defendant called
     Lawrence Reckner and his wife, Sandra Hollis. The State played portions of recordings of
     those calls. In a call to Reckner, defendant said that he “messed up” and “caught an attempt
     residential burglary” in Downers Grove. He said that he was trying to get money because he



                                                 -2-
       “didn’t have money to make it.” He added that he “didn’t break anything” or “take anything”
       because he could not go through with it.
¶ 10       In the first of three calls to Hollis, defendant said that he did not go into the house or take
       anything. In a second call, he said that he was “trying to get extra money to do some things.”
       Hollis said that her job was in jeopardy because a sketch was circulating of defendant wearing
       her Advocate Healthcare jacket. Defendant said that he “tried it. It didn’t happen. It didn’t feel
       right,” so he walked away. In the final call, Hollis accused him of lying to her about what
       happened. Defendant said that he “almost did something” but “didn’t do it.”
¶ 11       The defense asked that the jury be instructed on the lesser included offense of criminal
       trespass to residence. The court denied the request. The jury found defendant guilty of
       residential burglary, and the court sentenced him to 19 years, 9 months in prison. Defendant
       timely appeals.

¶ 12                                            II. ANALYSIS
¶ 13        Defendant first contends that he was entitled to an instruction on criminal trespass to a
       residence (id. § 19-4(a)). A defendant generally may not be convicted of an offense with which
       he has not been charged. People v. Ceja, 204 Ill. 2d 332, 359 (2003). However, in an
       appropriate case, a defendant is entitled to have the jury instructed on less serious offenses that
       are included in the charged offense. Id. This provides the jury with an important third option.
       Id. If a jury believes that a defendant is guilty of something, but uncertain whether the charged
       offense has been proved, it might convict him or her of the lesser offense rather than convict
       or acquit the defendant of the greater offense. Id. at 359-60. In deciding whether to provide an
       instruction on the lesser offense, the court “must examine the evidence presented and
       determine whether the evidence would permit a jury to rationally find the defendant guilty of
       the lesser-included offense, but acquit the defendant of the greater offense.” Id. at 360.
       Conversely, where the evidence shows that a defendant is either guilty of the greater offense
       or not guilty of any offense, no additional instruction is necessary. People v. Austin, 216 Ill.
       App. 3d 913, 917 (1991) (citing People v. Moore, 206 Ill. App. 3d 769, 774 (1990)).
¶ 14        As for “the quantum of evidence that is required for a trial court to give a jury instruction
       on a lesser-included offense,” the defendant is entitled to the instruction if there is “some
       evidence in the record that, if believed by the jury, will reduce the crime charged to a lesser
       offense.” (Emphasis in original.) People v. McDonald, 2016 IL 118882, ¶¶ 23, 25. When the
       trial court decides that there is insufficient evidence to justify giving the tendered instruction,
       we review that decision for an abuse of discretion. Id. ¶ 42.
¶ 15        A person commits residential burglary when he or she knowingly and without authority
       enters another’s dwelling to commit a theft or any felony. 720 ILCS 5/19-3(a) (West 2014). A
       person commits criminal trespass to a residence when without authority he or she knowingly
       enters or remains within any residence. Id. § 19-4(a). Thus, the only element missing from the
       lesser offense is the intent to commit a theft or felony.
¶ 16        In Austin, which the trial court cited, we agreed with the defendant that criminal trespass
       to residence was a lesser included offense of residential burglary but did not agree that the trial
       court abused its discretion in not instructing the jury on the lesser offense. The indictment in
       Austin charged the defendant with residential burglary in that he entered a home with the intent
       to commit either a theft or unlawful restraint. Austin, 216 Ill. App. 3d at 915. Evidence showed
       that the defendant entered the house at 2:30 a.m. The occupant awoke to find him with one

                                                    -3-
       hand near her mouth and the other moving to turn out the light. The defendant was wearing
       rubber gloves on a hot July night. The only defense raised was misidentification. Id. We held
       that the evidence showed that the defendant was either guilty of residential burglary or was not
       guilty of any crime. Id. at 917. The evidence disclosed no other reason for his being in the
       house at that hour.
¶ 17       Defendant argues that Austin is distinguishable. He points to the recorded conversations in
       which he claimed that he initially intended to commit a theft in the house but changed his mind
       before doing so. However, this evidence would not have allowed the jury rationally to acquit
       defendant of residential burglary but find him guilty of criminal trespass. If the jury believed
       defendant’s vague and sometimes contradictory statements on the recordings, he either
       (1) abandoned his plan and never entered the house or (2) broke into the house intending to
       steal money but changed his mind. In the former case, he would not be guilty of any offense.
       In the latter case, he would be guilty of residential burglary because the statute requires only
       an entry with the intent to commit a theft, not an actual theft. Thus, the jury could not have
       rationally convicted defendant of criminal trespass but not residential burglary.
¶ 18       Defendant seems to suggest that he went to the house with the intent to steal, changed his
       mind about stealing, but proceeded to enter the house anyway. The inference that defendant
       suffered a sudden crisis of conscience about stealing but decided to enter the house for some
       other reason is simply not rational. A lesser included offense instruction is required only where
       the jury could rationally find the defendant guilty of the lesser offense and not guilty of the
       greater offense. Id.
¶ 19       Defendant next contends that he did not knowingly waive his right to a 12-person jury. He
       argues that the record does not show that he was informed that he had the right to a 12-person,
       as opposed to a 6-person, jury. Both the federal and state constitutions guarantee the right to a
       jury trial in criminal cases. U.S. Const., amend. VI; Ill. Const. 1970, art. I, §§ 8, 13.
       Accordingly, section 115-1 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS
       5/115-1 (West 2014)) provides that “[a]ll prosecutions except on a plea of guilty or guilty but
       mentally ill shall be tried by the court and a jury unless the defendant waives a jury trial in
       writing.” The general understanding is that a jury consists of 12 members. Thus, the Code
       provides that, where a defendant elects a trial by jury, “[t]he jury shall consist of 12 members.”
       Id. § 115-4(b). “Nevertheless, a 12-person jury is not absolutely required, for a defendant’s
       right to waive his right to a jury trial entirely necessarily includes the right to waive a jury
       composed of 12 members.” People v. Dereadt, 2013 IL App (2d) 120323, ¶ 15 (citing People
       ex rel. Birkett v. Dockery, 235 Ill. 2d 73, 78 (2009)). Thus, in People v. Scudieri, 363 Ill. 84,
       87 (1936), the supreme court found no error in proceeding to trial with an 11-person jury after
       the defendant had agreed to the lesser number because a full panel was unavailable.
¶ 20       To be valid, a jury waiver must be knowing and understanding. People v. Frey, 103 Ill. 2d
       327, 332 (1984). A court need not give any particular admonishments or advice to effect a
       valid jury waiver. People v. Bracey, 213 Ill. 2d 265, 270 (2004). Given that a defendant
       typically speaks and acts through his or her attorney, jury waivers are typically valid when
       made by defense counsel in a defendant’s presence where the defendant does not object. Frey,
       103 Ill. 2d at 332.
¶ 21       That is what happened here. Defense counsel, in open court with defendant present, stated
       that defendant wanted to proceed with a six-person jury. Defendant affirmatively ratified
       counsel’s statement, saying that that was what he wanted. Thus, under existing precedent, the

                                                   -4-
       waiver was valid. But, citing People v. Matthews, 304 Ill. App. 3d 415 (1999), defendant insists
       that either defense counsel or the trial court had to inform him specifically that he had the right
       to a 12-person jury.
¶ 22        In Matthews, defense counsel, in chambers with defendant present, stated, “ ‘I think we
       will be asking for a six[-]person jury.’ ” Id. at 416. A docket entry stated, “ ‘Defendant waives
       jury of 12 and requests jury of six.’ ” Id. at 417. The court found the waiver of a 12-person jury
       invalid where
                 “nothing in the record indicate[d] that defendant was aware of his right to a 12-person
                 jury. Nothing in the record indicate[d] that defendant agreed to a jury of fewer than 12
                 members, *** or acquiesced in a jury of six. Prejudice may be presumed where
                 defendant was unaware of his right to a 12-person jury and neither agreed to nor
                 acquiesced in a decision to waive the full number of jurors.” Id. at 419-20.
       Because neither element was present in that case, the purported waiver was invalid.
¶ 23        In Dereadt, we rejected the defendant’s contention that Matthews required that in every
       case a defendant be informed of his right to a 12-person jury. We first summarized the holding
       of Matthews as “defendant may waive the right to a jury of 12 and proceed with a lesser
       number, as long as the waiver is affirmatively shown on the record.” Dereadt, 2013 IL App
       (2d) 120323, ¶ 15 (citing Matthews, 304 Ill. App. 3d at 419-20). Although we stated in dicta
       that “the [Matthews] court’s primary concern was that the defendant was not aware of his right
       to a 12-person jury and could not, under the circumstances, be deemed to have acquiesced in
       a trial by a lesser number,” this statement was made with the understanding that the record in
       Matthews did not show a valid waiver or acquiescence. Id. ¶ 17. Because Dereadt’s attorney
       had waived a jury in his presence without objection, we upheld the waiver. Id. ¶ 20. We noted
       that defense counsel said that she had spoken with the defendant “ ‘about whether he would
       want a jury of six and twelve.’ ” Id. However, we noted that this only made the case for a valid
       waiver “stronger.” Id. We did not indicate that the waiver would have been invalid absent
       counsel’s conversation with Dereadt. Indeed, we also cited with approval People v. Barrier,
       359 Ill. App. 3d 639 (2005). There, defense counsel stipulated, in the defendant’s presence, to
       proceed with 12 jurors and no alternates. When a juror became ill, the case proceeded with 11
       jurors. The reviewing court held that defense counsel’s stipulation in the defendant’s presence
       to proceed with no alternate jurors strongly implied the defendant’s awareness of the right to a
       12-person jury and her acquiescence in proceeding with less than that number if a juror became
       ill. Id. at 643-44; see also People v. Harper, 2017 IL App (4th) 150045, ¶ 32.
¶ 24        We granted the State’s motion to cite as additional authority People v. Bochenek, 2020 IL
       App (2d) 170545. There, defense counsel, with the defendant present, said, “ ‘we would be
       asking for a jury of six. I already spoke to my client about it.’ ” Id. ¶ 44. Defendant did not
       object. Id. Later, counsel affirmed that he had discussed with the defendant whether to proceed
       with a six-person jury. Defendant affirmed that it was his choice to proceed with a six-person
       jury. Id. We found the waiver valid, finding no reason to treat the defendant’s acquiescence
       differently than the waiver of an entire jury. Id. ¶ 50.
¶ 25        These cases establish the rule that, as in cases of a complete jury waiver, a defendant’s
       acquiescence in defense counsel’s waiver is presumptively valid. Only if the record does not
       affirmatively show such a waiver or acquiescence will courts look further to ensure that a
       defendant was at least aware of the right to a 12-person jury. To hold otherwise would be to


                                                    -5-
       impose, illogically, more stringent requirements for the waiver of half a jury than for the waiver
       of a whole one.
¶ 26       Here, defendant did not object when defense counsel requested a six-person jury.
       Moreover, he affirmatively assured the court that that was his desire. In the absence of anything
       in the record to the contrary, we presume that defendant’s affirmative statement “strongly
       implied” his “awareness of the right to a 12-person jury.” Dereadt, 2013 IL App (2d) 120323,
       ¶ 19.

¶ 27                                     III. CONCLUSION
¶ 28      The judgment of the circuit court of Du Page County is affirmed.

¶ 29      Affirmed.




                                                   -6-